Name: Commission Regulation (EC) No 1158/2004 of 24 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 25.6.2004 EN Official Journal of the European Union L 224/1 COMMISSION REGULATION (EC) No 1158/2004 of 24 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 24 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,9 999 62,9 0707 00 05 052 106,0 999 106,0 0709 90 70 052 88,0 999 88,0 0805 50 10 388 61,3 508 51,4 528 62,1 999 58,3 0808 10 20, 0808 10 50, 0808 10 90 388 85,1 400 107,0 404 106,8 508 69,2 512 75,4 524 65,1 528 74,9 720 67,1 804 96,9 999 83,1 0809 10 00 052 275,0 624 203,0 999 239,0 0809 20 95 052 374,1 068 148,4 400 369,3 616 146,8 999 259,7 0809 30 10, 0809 30 90 052 155,1 624 151,6 999 153,4 0809 40 05 624 207,9 999 207,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.